Exhibit 10.1

LOGO [g144768g93e92.jpg]

Visa Inc. Incentive Plan (VIP)

Plan Document

(As Amended and Restated Effective January 27, 2011)



--------------------------------------------------------------------------------

Section 1:            DEFINITIONS

1.1

   Board: the Board of Directors of Visa Inc.

1.2

   CEO: Chief Executive Officer of Visa Inc.

1.3

   Code: the Internal Revenue Code of 1986, as amended.

1.4

   Compensation Committee: the Compensation Committee of the Board, which shall,
with respect to payments hereunder intended to qualify as performance-based
compensation under Code Section 162(m), consist solely of two or more members of
the Board who are not employees of the Company and who otherwise qualify as
“outside directors” within the meaning of Code Section 162(m).

1.5

   Company: Visa Inc. and its Company Affiliates.

1.6

   Company Affiliate: any trade or business (whether or not incorporated) of
which at least 25% is owned, directly or indirectly, by Visa Inc.

1.7

   Corporate Goals: the goal(s) (or combined goal(s)) determined by the
Compensation Committee (in its discretion) to be applicable to a Participant
with respect to payments hereunder. As determined by the Compensation Committee,
the Corporate Goals applicable to a payment hereunder may provide for a targeted
level or levels of achievement using one or more of the following measures: (a)
Revenue, (b) Earnings Per Share, (c) Net Income, (d) Cash Flow, (e) Operating
Margins, Gross Margin, Cash Margin or Profit Margin, (f) Operating Income or
Operating Profit, (g) Assets or Return on Assets, (h) Stockholder Equity or
Return on Equity, (i) Return on Capital, (j) Economic Value Added and (k) Stock
Price or Total Stockholder Return, or such similar objectively determinable
financial or other measures as may be adopted by the Compensation Committee. The
Corporate Goals may be based on absolute target numbers or relative results in
one or more such categories compared to a prior period. The measures which
constitute the Corporate Goals may, at the discretion of the Compensation
Committee, be based on pro forma numbers and may, as the Compensation Committee
specifies, either include or exclude the effect of payment of the bonuses under
this Plan and any other bonus plans of the Company. The Corporate Goals may
differ from Participant to Participant. In establishing a Corporate Goal, the
Compensation Committee may, to the extent doing so does not cause any amount
payable hereunder that is intended to be performance-based compensation under
Code Section 162(m) to cease to so qualify, provide that the attainment of the
Performance Goal shall be measured by appropriately adjusting the evaluation of
Performance Goal performance to exclude (i) any extraordinary non-recurring
items as described in Accounting Principles Board Opinion No. 30 and/or in
management’s discussion and analysis of financial conditions and results of
operations appearing in the Company’s annual report to stockholders for the
applicable year, or (ii) the effect of any changes in accounting principles
affecting the Company’s or a business unit’s reported results.

1.8

   Disability: the termination of employment of a Participant due to the
Participant’s permanent disability (as determined pursuant to the Company’s or
its Affiliate’s long-term disability plan under which the Participant is covered
from time to time).

1.9

   Employee: any “regular” full-time or part-time active employee (as defined in
the Company’s Employee Handbook) of the Company, as determined by the Company
and reported as a common law employee on the payroll records of the Company.
Employee excludes every other individual, including employees classified as
temporary under the Company’s policies, leased employees, consultants, and
independent contractors (including freelancers), regardless of whether a court
or administrative agency subsequently determines that such individuals are
common law employees.

1.10

   Maximum Award: means as to any 162(m) Covered Employee, $10 million per
Performance Period.

1.11

   Normal Retirement: termination of a Participant’s employment due to the
Participant’s termination at or after attainment of normal retirement
eligibility under the generally applicable retirement plan of the Company or its
Affiliate under which the Participant is covered in his or her home country.

 

1



--------------------------------------------------------------------------------

1.12

   Participant: an Employee who satisfies the requirements of Section 3 and who
is not excluded from participation under the Plan.

1.13

   Performance Period: the fiscal year beginning October 1 and ending September
30, which shall also be the Plan Year.

1.14

   Performance Period Pool: The pool established for each Performance Period
from which awards may be granted and paid, if any.

1.15

   Plan: this Visa Inc. Incentive Plan, as amended and restated.

1.16

   Plan Year: the fiscal year beginning October 1 and ending September 30.

1.17

       Severance Notice Period: is the period, if any, between the date on which
the Company provides notice of the severance, or the Notice Date as defined in
the applicable Company severance plan or arrangement, and the Employee’s
termination date.

1.18

       Threshold Corporate Goal: the threshold Corporate Goal or Goals set by
the Compensation Committee with respect to each Performance Period.

1.19

       162(m) Covered Employee: any Participant for whom the Compensation
Committee intends that all or any portion of an award hereunder constitute
performance-based compensation under Code Section 162(m).

Section 2:            OBJECTIVE

   The Plan is a global annual incentive program designed to reward Employees
whose performance during the fiscal year enabled the Company to achieve
favorable business results. The Plan focuses Employee efforts on the achievement
of specific goals in support of Company’s business strategy and provides for an
opportunity to receive annual payouts based on individual and corporate
performance. The Plan is intended to permit the payment of amounts that
constitute performance-based compensation under Code Section 162(m) as well as
payments not intended to constitute performance-based compensation under Code
Section 162(m).

Section 3:            ELIGIBILITY

3.1

   Unless otherwise determined by the Compensation Committee, eligibility to
participate in the Plan is automatic for all Employees hired or rehired by July
1 of the Plan Year ending September 30, who do not participate in any other
Company annual incentive plan.

3.2

   To be eligible for consideration for an award, a Participant must be employed
by the Company and actively performing his or her job for a minimum of three
months during the Plan Year with continued employment through the date of CEO or
Compensation Committee approval as required in Section 5, except as provided
below in the event of death, Disability or Normal Retirement.

3.3

   If a Participant dies or terminates employment due to Normal Retirement or
Disability during the Plan Year, the Employee may be eligible for a prorated
payout for the portion of the year the Participant was employed by the Company
subject to and in accordance with Section 6.9. A Participant not actively at
work during a Severance Notice Period or while on military leave will be treated
as actively at work for purposes of this Section 3.3 to the extent required by
applicable law.

 

2



--------------------------------------------------------------------------------

Section 4:            INCENTIVE AWARDS

4.1

       Performance Period Award Pool; Threshold Corporate Goals.    The
Compensation Committee may establish with respect to each Performance Period a
Performance Period Pool from which incentive awards may be granted to
Participants, subject to the achievement of one or more Threshold Corporate
Goals, as determined by the Compensation Committee in its discretion, provided
that notwithstanding any other provision in the Plan, the incentive award amount
to be paid out to any 162(m) Covered Employee with respect to any Performance
Period shall not exceed the Maximum Award. Awards granted to Participants also
may be subject to other corporate and/or individual performance goals, subject
to the terms and conditions described below.

4.2

       Additional Performance Goals.    Individual incentive awards also may be
subject to additional corporate goals or individual performance goals, the
targeted achievement of which may be expressed as a percentage of a
Participant’s pay. The percentages attributed to each of the corporate and
individual performance goals, if applicable, will be based upon the global level
of the Participant’s job. The percent tied to corporate results increases for
Participants in job levels with a greater direct impact on Visa Inc.’s
performance.    Such corporate and individual performance goals, including any
applicable targeted achievement levels, will be determined by the Company’s
management and if required to comply with Code Section 162(m) with respect to
any 162(m) Covered Employee, approved by the Compensation Committee.
Participants whose targeted award percentage is changed during the Plan Year
will have their final target incentive award percent prorated for the portion of
time spent at each target award percentage; provided that with respect to a
Participant whose award hereunder is intended to constitute performance-based
compensation under Code Section 162(m), solely to the extent required to comply
with Code Section 162(m), such target award percentage may be reduced but not
increased following the date it is initially established for the applicable Plan
Year.   

4.2(i) Corporate Goals

 

Specific additional corporate goals may be established for an applicable Plan
Year. Depending on the Participant’s level in the Company, such goals will be
established by either the Compensation Committee or the Company’s management. To
the extent required to comply with Code Section 162(m), corporate goals with
respect to payments intended to constitute performance-based compensation under
Code Section 162(m) shall be based on one or more of the Corporate Goals set
forth in Section 1.7 as of the date this Plan is approved by the Company’s
shareholders and shall be approved by the Compensation Committee in writing
prior to the latest date on which Corporate Goals may be established in
accordance with Treasury Regulation Section 1.162-27(e)(2)(i).

  

4.2(ii)    Individual Goals

 

   Individual goals and success criteria for each Plan Year may be established
for Participants. Depending on the Participant’s level in the Company, such
goals will be established by either the Compensation Committee, the Company’s
management, or jointly by the Participant and Company management with the final
determination made by Company management. Such individual goals can be revised
after the beginning of the Plan Year to reflect changing business priorities or
changes in job or role.

4.3

       Any awards for Participants who began participating in the Plan after the
beginning of the Plan Year (October 1) or were in an unpaid leave of absence
status for a portion of the Plan Year, and who met the eligibility requirements
above, will be prorated to reflect the portion of the Plan Year during which the
Participant was eligible to participate in the Plan; provided, that, solely to
the extent required for payments to qualify as performance-based compensation
under Code Section 162(m), payments to Participants who begin participating in
the Plan following the latest date on which Threshold Corporate Goals or
Corporate Goals, as applicable, may be established in accordance with Treasury
Regulation Section 1.162-27(e)(2)(i) shall not constitute performance-based
compensation under Code Section 162(m).

 

3



--------------------------------------------------------------------------------

Section 5:            VIP PAYOUT DETERMINATION

   Following the Performance Period, the Company’s management, or the
Compensation Committee with respect to awards intended to constitute
performance-based compensation under Code Section 162(m), in their discretion,
as applicable, will determine the amount of individual awards based on the
achievement of the applicable previously designated Threshold Corporate Goals or
Corporate Goals, as applicable, provided that the incentive award amount to be
paid out to any 162(m) Covered Employee with respect to any Performance Period
shall not exceed the Maximum Award.    To the extent additional corporate goals
are applicable to all or certain Participants for an applicable Performance
Period, the payout amount of any incentive award payment to any such Participant
related to such corporate goals will be calculated based on actual performance
against the specific goals selected for such Participants.    With respect to
any individual performance goals, other than for 162(m) Covered Employees,
Company management may make recommendations for the payment amount associated
with such individual component based upon the Participant’s performance during
the Plan Year and payout guidelines determined at the discretion of the CEO
based on the amount of the total Performance Period Pool. The Compensation
Committee will make such determination with respect to any individual
performance goals applicable to 162(m) Covered Employees.    Final incentive
award payouts are approved by the CEO except those requiring approval of the
Compensation Committee. Awards for the CEO and other 162(m) Covered Employees
require approval of the Compensation Committee. Awards intended to constitute
performance-based compensation under Code Section 162(m) shall be based on the
extent to which the Threshold Corporate Goals or Corporate Goals, as applicable,
have been attained (subject to Section 6.6) and shall be paid only upon
certification by the Compensation Committee of the extent to which the Threshold
Corporate Goals or Corporate Goals, as applicable, and any other material terms
for the applicable Plan Year have been satisfied, in accordance with Treasury
Regulation Section 1.162-27(e)(5).

 

Section 6:            AWARD ADMINISTRATION

 

6.1

  The Plan Year is the fiscal year beginning October 1 and ending September 30.
 

6.2

  Final incentive award payouts are approved by the CEO except that awards for
the CEO and 162(m) Covered Employees require approval of the Compensation
Committee (and certification in accordance with Section 5, above).  

6.3

  Awards are paid as soon as practical after the end of the Plan Year, but no
later than December 15 of the subsequent Plan Year.  

6.4

  Award payments shall be made to Participants in cash, provided that the
Compensation Committee may, in its discretion, with respect to any Performance
Period and with respect to one or more Participants, provide that all or any
portion awards to such Participants shall be paid in Company common stock or
awards in respect of Company common stock pursuant to an equity plan maintained
by the Company to the extent permitted by the terms of such plan.  

6.5

  Participants generally must be actively working at the close of the Plan Year
with continued employment through the date of CEO or Compensation Committee
approval as required in Section 5, to be eligible for the payment of an award.
However, Participants on unpaid leaves of absence are eligible to receive an
award prorated for the period of time they were on paid status and actively
performing their jobs, and with respect to amounts intended to constitute
performance-based compensation under Code Section 162(m), solely on attainment
of the Threshold Corporate Goals or Corporate Goals, as applicable, for the
applicable Plan Year. Payouts to those Participants on such unpaid leave of
absence at the time of payout are at the discretion of the Global Head of Human

 

4



--------------------------------------------------------------------------------

    Resources (or the Compensation Committee with respect to Section 162(m)
Covered Employees); provided that to the extent required to qualify payments as
performance-based compensation under Code Section 162(m), such discretion with
respect to amounts intended to constitute performance-based compensation under
Code Section 162(m) shall only be exercised in a manner which reduces the amount
otherwise payable as a result of the attainment of the Threshold Corporate Goals
or Corporate Goals, as applicable.  

6.6

  Participation in the Plan does not guarantee the Participant the payment of an
award. All awards under the Plan are discretionary and subject to approval by
the CEO, or the Compensation Committee, as applicable; provided that any
discretion with respect to amounts intended to constitute performance-based
compensation under Code Section 162(m) shall be exercised only in a manner which
reduces the amount otherwise payable as a result of the attainment of the
Threshold Corporate Goals or Corporate Goals, as applicable, and, solely to the
extent necessary to ensure that any award intended to qualify as
performance-based compensation under Code Section 162(m) so qualifies, and such
exercise of discretion to reduce an amount otherwise payable may not increase
the award amount of any 162(m) Covered Employee.  

6.7

  Except as would result in amounts intended to constitute performance-based
compensation under Code Section 162(m) ceasing to be performance-based
compensation under Code Section 162(m) and subject to the limitation on
discretion set forth in Section 6.6, extraordinary occurrences may be considered
by the Compensation Committee when assessing performance results, and
adjustments may be made to the performance measures at the discretion of the
Compensation Committee to ensure that the objectives of the Plan are served.  

6.8

  Awards payable under the Plan may not be assigned, transferred or subjected to
liens except as otherwise provided by law.  

6.9

  Except as provided in Section 6.10, if a Participant’s employment is
terminated before September 30 of the Plan Year for reasons other than
Disability, death or Normal Retirement, the Participant shall not be paid any
award for the Plan Year in which employment terminates. If such employment is
terminated as a result of Disability or death, a prorated payout for the portion
of the Plan Year the Participant was employed by the Company may, at the sole
discretion of the Global Head of Human Resources (or the Compensation Committee,
with respect to 162(m) Covered Employees), be made to the Participant or, in the
event of death, to the Participant’s estate. If a Participant’s employment is
terminated as a result of a Normal Retirement, the Participant may, at the sole
discretion of the Global Head of Human Resources (or the Compensation Committee,
with respect to 162(m) Covered Employees) be paid a pro-rata award for the Plan
Year, subject to the provisions of this Plan; provided that the incentive awards
applicable to any 162(m) Covered Employees shall be payable only upon attainment
of the Threshold Corporate Goals or Corporate Goals, as applicable, for the
relevant Plan Year and shall be payable at the time awards are otherwise
payable, if at all, for such Plan Year.  

6.10

  Except as would result in amounts intended to constitute performance-based
compensation under Code Section 162(m) ceasing to be performance-based
compensation, upon termination of a Participant’s employment under a severance
benefits plan or agreement, a prorated payment may be made at the sole
discretion of the Global Head of Human Resources (or the Compensation Committee,
with respect to 162(m) Covered Employees); provided that the incentive awards
applicable to any 162(m) Covered Employees shall be payable only upon attainment
of the Threshold Corporate Goals or Corporate Goals, as applicable, for the
relevant Plan Year and shall be payable at the time awards are otherwise
payable, if at all, for such Plan Year. Any payment under this Section 6.10
shall be conditioned upon the Participant’s prior execution and non-revocation
of a severance agreement and release in the form provided by the Company within
the time specified by such severance agreement and release form.  

6.11

  Participation in the Plan does not confer any right to employment nor create
an employment contract or agreement of any sort with any Participant.

 

5



--------------------------------------------------------------------------------

Section 7:

              MAXIMUM PERFORMANCE PERIOD PAYMENTS; FUNDING; NO CREATION OF  
            TRUST

   Plan payments are paid by the Company and may not exceed the Performance
Period Pool, if any, approved in advance by the Compensation Committee with
respect to any Performance Period.    Amounts paid under the Plan shall be paid
from the general funds of the Company, and each Participant shall be no more
than an unsecured general creditor of the Company with no special or prior right
to any assets of the Company for payment of any obligations hereunder. Nothing
contained in the Plan shall be deemed to create a trust of any kind for the
benefit of any Participant, or create any fiduciary relationship between the
Company and any Participant with respect to any assets of the Company.

Section 8:            GENERAL

 

8.1

  Notwithstanding any other provision of this Plan to the contrary, any award
granted, and/or amount payable or paid hereunder shall be subject to potential
cancellation, rescission, recoupment payback or other action in accordance with
the terms of the Company’s Clawback Policy, as it may be amended from time to
time (the “Policy”), to the extent the Policy applies to such award or amount.
By accepting an award or the payment of any amount under the Plan, each
Participant agrees and consents to the Company’s application, implementation and
enforcement of (i) the Policy and any future amendment of the Policy or similar
policies that may apply to the Participant and (ii) any provision of applicable
law relating to cancellation, rescission, payback or recoupment of compensation
and expressly agrees that the Company may take such actions as are permitted
under the Policy any similar policy (as applicable to any Participant) or
applicable law without further consent or action being required by such
Participant. To the extent that the terms of this Plan and the Policy conflict,
then the terms of such Policy shall prevail.  

8.2

  The Global Head of Human Resources, in consultation with the Head of Total
Rewards, has the sole responsibility for interpreting and administering the Plan
as necessary. The decisions of the Global Head of Human Resources regarding the
interpretation and administration of the Plan are final and binding on all
parties. Notwithstanding the foregoing, to the extent required by Code Section
162(m), the Compensation Committee shall be responsible for interpreting and
administering the Plan with respect to awards intended to constitute
performance-based compensation under Code Section 162(m).  

8.3

  All awards to be paid under the Plan shall be subject to all applicable
withholding taxes, including federal and state income and employment taxes. The
Participant’s employer shall withhold such taxes in accordance with applicable
tax law.  

8.4

  The Plan shall be interpreted and construed in a manner as to cause payments
intended to constitute performance-based compensation under Code Section 162(m)
to qualify as performance-based compensation under Code Section 162(m). The Plan
may be amended or terminated at any time for any reason by the Compensation
Committee. In particular and without limitation, the Compensation Committee may
at any time amend or add to the provisions of the Plan and the terms of
participation in the Plan as it considers necessary or desirable to take account
of or to comply with relevant overseas law or regulation or for any other
reason. Notwithstanding the foregoing, shareholder approval shall be obtained in
connection with an amendment for which shareholder approval is necessary to
ensure that payments hereunder may constitute performance-based compensation
under Code Section 162(m).  

8.5

  The effective date of the Plan as amended and restated is January 27, 2011,
subject to approval of the Company’s stockholders at the 2011 Annual Meeting of
Stockholders, in accordance with Section 162(m) of the Code. No amount shall be
paid to any Participant under this Plan unless such stockholder approval has
been obtained.  

8.6

  The laws of the State of California shall control all matters relating to the
Plan.

 

6